Citation Nr: 0314343	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  01-02 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected absent left kidney, currently evaluated as 
30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).  

Procedural history

The veteran served on active duty from September 1950 to May 
1952. 
He was granted service connection for an absent left kidney 
in an October 1952 rating decision, and was awarded a 30 
percent disability rating.  

In November 1999, the RO received the veteran's claim for 
TDIU.  In a May 2000 rating decision, the RO denied the claim 
and continued the veteran's 30 percent rating for his absent 
left kidney.  The veteran disagreed with the May 2000 rating 
decision and initiated this appeal.  The appeal was perfected 
as to the absent left kidney issue with the timely submission 
of the veteran's substantive appeal (VA Form 9), in March 
2001.  On the March 2001 VA Form 9, the veteran checked the 
box signifying that he was only appealing certain enumerated 
issues, and then listed only the kidney issue; he did not 
include or mention the TDIU issue.  There does not appear to 
the Board to be of record any timely filed substantive appeal 
as to the TDIU issue.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2002); see also Archbold v. Brown, 
9 Vet. App. 124, 130 (1996).    

Subsequent communications between the veteran and the RO 
indicate a belief on the part of the veteran that the appeal 
as to TDIU was perfected.  The TDIU issue was certified for 
appellate review by the RO.  However, it is the Board's 
responsibility to determine its own jurisdiction.  See 38 
U.S.C.A. § 7104 (West 1991); see also 38 C.F.R. § 19.35 
(2001) [certification is for administrative purposes and does 
not serve to either confer or deprive the Board of 
jurisdiction of an issue].   

Despite the apparent failure of the veteran to perfect an 
appeal as to the denial of TDIU, according to VA General 
Counsel, the question of TDIU entitlement may be considered 
as a component of an appealed increased rating claim, if the 
TDIU claim is based solely upon the disability or 
disabilities which are the subject of the increased rating 
claim.  If, however, the veteran asserts entitlement to a 
TDIU rating based in whole or in part on other service-
connected disabilities which are not the subject of the 
appealed RO decision, the Board lacks jurisdiction over the 
TDIU claim, except where appellate jurisdiction is assumed in 
order to grant a benefit pursuant to 38 C.F.R. 19.13(a).  See 
VAOGCPREC 6-96.  VA General Counsel opinions are binding on 
the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 14.507 (2002).

The veteran's absent left kidney is his only service 
connected disability, and that issue is now before the Board 
on appeal.  Consideration of TDIU in this case would 
necessarily involve consideration of only the disability 
which are currently before the Board.  Therefore, the Board 
concludes, based on the VA General Counsel Opinion referred 
to above, that it does have jurisdiction over the issue of 
entitlement to TDIU, and that issue will be addressed as well 
as the increased rating issue.  

The Board notes that although the veteran requested a RO 
hearing in March 2001, he specifically withdrew his request 
in a December 2002 letter, signed by his representative.  
There are no other outstanding hearing requests of record.

Issues not on appeal

The Board observes that, in a June 2000 rating decision, the 
RO denied the veteran's claim of entitlement to service 
connection for hearing loss as well as his request to reopen 
a previously-denied claim for service connection for 
perforated eardrums.  In a September 2002 rating decision, 
the RO denied claims of entitlement to service connection for 
hypertension, a urinary tract infection, a back disorder and 
disorders of the right and left lower extremities.  None of 
those issues has been appealed.  



FINDINGS OF FACT

1.  The veteran's absent left kidney is manifested by 
complaints of persistent urinary tract infections, kidney 
infections and stone formation.  Objective clinical evidence 
does not show the occurrence of urinary tract or kidney 
infections and does not show any current disorder of the 
remaining right kidney or the cardiovascular system that can 
be considered a manifestation of the service-connected absent 
left kidney.  

2.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected absent left 
kidney renders him unable to secure or follow a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a higher disability rating for the 
veteran's absent left kidney have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7500 
(2002).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected absent left kidney.  He is 
also seeking entitlement to TDIU.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.


The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

As noted above, the VCAA eliminated the former requirement 
that claims be well grounded.  The current standard of review 
is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by means of 
the May 2000 rating decision, the July 2000 statement of the 
case (SOC), and the April 2003 supplemental statement of the 
case (SSOC) of the law and regulations governing his claims 
and of the need to submit additional evidence to substantiate 
them.  

Significantly, letters were sent to the veteran in July 2002 
and again in April 2003, with copies to his representative, 
which specifically referenced the VCAA.  Crucially, the 
veteran was informed by means of the July 2002 and April 2003 
letters as to what evidence he was required to provide and 
what evidence VA would attempt to obtain on his behalf.  The 
letters explained that VA would obtain government records and 
would make reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

In addition to satisfying the requirements set forth in 
Quartuccio, the Board notes that the VCAA notification 
letters sent to the veteran in July 2002 and April 2003 
essentially complied with the recent holding of Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  That case held that 38 C.F.R. § 
19.9(a)(2)(ii) is invalid to the extent it provides a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter, because it is contrary to 38 U.S.C.A. § 
5103(b), which provides a claimant one year to submit 
evidence.  In this case, even though the letters did request 
a response within 30 days, they also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The statutory one year period has now elapsed.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the veteran submitted private medical records 
and records pertinent to his Social Security Administration 
disability determination.  The veteran was afforded a VA 
genitourinary examination in December 1999.  The veteran was 
afforded an additional VA examination in September 2002.    

In March 2001, the veteran submitted private medical records 
supporting his increased rating claim.  In August 2002, he 
submitted four additional pages of medical evidence.  Also in 
August 2002, he notified the RO that he did not have any 
additional medical information to submit and that he had 
given the RO all the information he had.  There is no 
indication that there exists any evidence which has a bearing 
on this case which has not been obtained.  The veteran's 
representative stated in the June 2003 VA Form 646 that the 
veteran had nothing to add.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He never requested a BVA hearing, and 
although he requested a hearing before the RO in March 2001, 
he waived that request in writing in December 2002.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   
1.  Entitlement to an increased disability rating for 
service-connected absent left kidney, currently evaluated as 
30 percent disabling.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See 38 C.F.R. §§ 4.14, 4.25(b) (2002).  The critical inquiry 
in making such a determination is whether any of the 
symptomatology is duplicative of or overlapping; the veteran 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  However, the evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2002); 
Fanning v. Brown, 4 Vet. App. 225 (1993).



Schedular criteria

Under Diagnostic Code 7500 [kidney, removal of one], the 
following levels of disability are included.

30 % minimum evaluation.  

Or, rate as renal dysfunction if there is nephritis, 
infection or pathology of the other [kidney].

38 C.F.R. § 4.115b, Diagnostic Code 7500 (2002).

Renal dysfunction is rated as follows:

Requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or BUN more than 80mg%; or creatinine more than 
8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular...........100

Persistent edema and albuminuria with BUN 40 to 80mg%; or 
creatinine 4 to 8mg%; or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion....................80

Constant albuminuria with some edema; or definite decrease in 
kidney function; or hypertension at least 40 percent 
disabling under diagnostic code 7101.........60

Albumin constant or recurring with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under diagnostic 
code 7101............30

Albumin and casts with history of acute nephritis; or, 
hypertension non- compensable under diagnostic code 
7101........0

38 C.F.R. § 4.115a (2002).

Diagnostic Code 7101, hypertensive vascular disease, 
provides:

Diastolic pressure predominantly 130 or more..........60

Diastolic pressure predominantly 120 or more..........40

Diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more...................20

Diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.........10

38 C.F.R. § 4.104 (2002).

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's left kidney was removed in April 1951, during 
service.  

As reported in connection with a September 1952 VA 
examination, following the veteran's in-service nephrectomy, 
he experienced pain in his back and in the area of the 
surgical incision, which subsequently more or less subsided.  
However, the veteran continued to suffer pain in the area of 
the wound when he would lift heavy weights.  The September 
1952 examination was pertinently negative.  The diagnosis was 
absence of left kidney, acquired.  

Service connection for acquired absence of the left kidney 
was granted in an October 1952 RO rating decision.  A 30 
percent disability rating was assigned.  

The veteran underwent an examination by a private physician 
in September 1970.  That report shows that the veteran 
incurred a back injury and removal of a ruptured disc in 
1968.  The veteran reported no difficulty with his back or 
left lower extremity prior to the 1968 injury.  During the 
1970 examination, the veteran reported slight numbness in the 
left leg.  He stated that he would experience pain and 
discomfort almost continually in the left leg and back, 
exacerbated by heavy lifting and damp weather.  

A March 1980 examination report shows that the veteran 
suffered another injury to his back in 1971.  The veteran 
described having a numbness of the left calf and left foot as 
a result of the prior (1968) accident.  The examiner 
diagnosed lumbosacral sprain resulting from the 1971 
accident, superimposed upon the pre-existing operated 
herniated lumbar disc.  The examiner found a 40 percent 
permanent partial disability of the body attributable to the 
combined 1971 and 1968 back injuries, with 28 1/2 percent 
attributable to the 1968 injury.  

The veteran underwent a VA examination in December 1999.  The 
veteran reported the removal of his left kidney in 1951 and 
stated that he had recurrent kidney infections for the first 
five years after his discharge from military service (1952-
57).  The veteran also reported post-service injuries to the 
back and left knee.  On physical examination, a nephrectomy 
scar on the left was identified.  The examiner found that the 
veteran's incapacitating symptoms were attributable to 
nonservice-connected back and leg injuries, and were not due 
to his service connected nephrectomy.  

Reports of S.W., M.D. dated in May, June and July 2000 are of 
record.  The veteran underwent cytoscopy, right retrograde 
pyelogram and placement of a urethral stent due to a small 
blood clot obstruction in the right distal ureter in May 
2000.  A week after the procedure, the veteran complained of 
lack of energy, and Dr. S.W. was concerned whether this was 
caused by chronic renal insufficiency or merely due to the 
recent surgery.  In June 2000, the assessment was: benign 
post-op follow up; solitary kidney.  In July 2000, the right 
kidney was described as "functioning well, upper collecting 
system was entirely normal . . ., no residual stone or 
obstruction."  Urinalysis was normal and the veteran was 
described as "doing well".  The assessment was resolved 
urinary stone. 

Also of record is the report of a September 2002 VA 
examination.  The veteran reported that he had problems with 
left leg weakness continually after the 1951 surgery to 
remove his left kidney.  The veteran further reported the 
1968 injury and subsequent laminectomy and stated that he had 
experienced chronic low back pain and left leg weakness 
thereafter.  

The September 2002 examiner concluded that the veteran's left 
leg atrophy and weakness was a complication of the 1951 
operation, namely obturator and iliolingual nerve damage.  
The examiner stated that such damage corresponded to L1-4 
dermatome patterns.  However, since the veteran's left leg 
weakness reportedly existed prior to the 1968 injury and 
laminectomy, the examiner believed that 1968 injury  merely 
complicated pre-existing nerve damage due to the 1951 left 
nephrectomy. 

A left nephrectomy scar which was non-tender to palpation, 
with no keloid formation was identified.  The examiner also 
diagnosed hypertension under poor control [blood pressure 
readings were 160/80, 160/78 and 160/82].  The examiner 
stated that the veteran's hypertension did not develop as a 
result of his left nephrectomy, noting the thirty year 
interval between the nephrectomy and the onset of 
hypertension.  The examiner noted that the veteran was at 
greater risk of renal failure due to the fact that he had 
only one kidney and had hypertension, and "has displayed 
symptoms of chronic renal insufficiency throughout the 
years." 

Analysis

The veteran is seeking an increased disability rating for his 
service-connected absent left kidney, which is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.115b, 
Diagnostic Code 7500 (2002).  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran is service connected for an absent left kidney.  
Diagnostic Code 7500 [kidney, removal of one] is specifically 
intended for such circumstances.  The veteran has not 
specifically identified a more appropriate diagnostic code, 
and the Board can not identify a more appropriate diagnostic 
code.  Accordingly, the Board will proceed with an evaluation 
under Diagnostic Code 7500. 

Schedular rating

As noted above, a 30 percent disability rating is assigned 
for removal of one kidney, unless nephritis, infection or 
pathology of the other kidney exists.  If such is the case, 
the disability is rated as renal dysfunction.  The Board 
therefore must assess whether right kidney pathology 
currently exists.

The veteran specifically contended in an August 2002 
statement that he incurred an infection of his right kidney 
and later developed kidney stones as a result of his absent 
left kidney.  He has complained of frequent urinary tract 
infections.

There is no medical evidence showing that the veteran has 
ever experienced an infection of his right kidney.  There is 
also no evidence that he has undergone drug therapy for 
urinary tract infections.  

However, the evidence does show that in May 2000 the veteran 
underwent a cytoscopy, right retrograde pyelogram and 
placement of a ureteral stent for a small blood clot 
obstruction in the right distal ureter.  The postoperative 
examination was described as benign.  A July 2000 evaluation 
from Dr. S.W. showed the right kidney with compensatory 
hypertrophy, but functioning well with the upper collecting 
system entirely normal, and with no residual stone or 
obstruction.  Urinalysis showed normal chemistry.  There is 
no indication of further problems with respect to the right 
kidney.  The September 2002 VA examination focused chiefly on 
the veteran's back and leg complaints.  No current right 
kidney problems were identified, although the examiner did 
observe that the veteran was at higher risk for future kidney 
failure.     

While the evidence thus shows a single recent occurrence of 
what appears to be a blood clot or kidney stone in the right 
kidney, in May 2000, the evidence does not support the 
veteran's contention that he suffers recurrent urinary tract 
or kidney infections, or that he suffers recurrent kidney 
stones.  The December 1999 VA examiner referred to recurrent 
urinary infections before 1957, immediately following the 
veteran's discharge; however, this appears to be entirely 
based on the veteran's assertions noted in the report of 
medical history.  In any event, no recent infection was noted 
by the examiner.  

The veteran was asked to submit or identify additional 
evidence in support of his contention in July 2002.  He 
indicated in August 2002 that he did not have any additional 
evidence. 

The Board additionally notes that in his May 2000 report Dr. 
S.W. questioned whether the veteran's complaints of lack of 
energy resulted from the after effects of surgery or from 
persistent renal insufficiency resulting from a blood clot.  
By July 2000, the kidney was found to be functioning well by 
Dr. S.W.  While the September 2002 VA examiner stated that 
the veteran had displayed symptoms of chronic renal 
insufficiency in the past, the did not point to any specific 
evidence of this, and he did not appear to indicate that such 
was the case at the time of the examination.  There is 
therefore no current evidence of chronic or persistent renal 
insufficiency.

In short, there is no evidence of nephritis, infection or 
other kidney pathology.  Rating under Diagnostic Code 7500 is 
therefore appropriate.  The veteran is currently receiving 
the maximum rating available under Diagnostic Code 7500.  A 
higher rating can not be awarded on a schedular basis.  

The Board observes in passing that in any event the criteria 
for a higher rating under a renal dysfunction are not met.  
To warrant a 60 percent rating for renal dysfunction, the 
evidence would have to show constant albuminuria with some 
edema or definite decrease in kidney function, or 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101.  

Here, the evidence does not show constant albuminuria or 
edema, nor does it show a definite decrease in kidney 
function. With respect to hypertension, although the veteran 
does have such a diagnosis, the September 2002 VA examiner 
specifically found that it was not attributable to the 
veteran's left nephrectomy.  Even if hypertension could be 
ascribed to the service-connected missing left kidney, the 
blood pressure readings of 160/80, 160/78, 160/82, measured 
in the most recent examination are not 40 percent disabling 
under Diagnostic Code 7101.  Those readings would warrant a 
10 percent rating.  There is no evidence elsewhere in the 
record which indicates that the veteran has hypertension 
which approaches 40 percent disabling under the schedular 
criteria.  

Esteban consideration

The Board has considered whether the veteran's nephrectomy 
scar warrants a separate evaluation.  See Esteban, supra.  

Currently, there is no evidence that the scar is tender, 
painful, deep, causes limited motion, is unstable, or is of 
sufficient size to warrant a compensable rating.  The 
September 2002 VA examination found the scar to be non-tender 
to palpation, with no keloid formation.  Accordingly, the 
Board can identify no basis on which to award a separate 
compensable rating for the veteran's surgical scar. 

Back and leg disabilities

The veteran has attributed left leg atrophy and weakness, as 
well as back pain, to the April 1951 left nephrectomy.  
Symptoms of quadriceps atrophy and loss of strength were 
attributed to complications of the 1951 nephrectomy surgery 
by the September 2002 VA examiner, who appeared to rely on 
assertions made by the veteran of leg symptomatology 
immediately after the nephrectomy.  However, other medical 
evidence shows that the veteran was evidently asymptomatic 
until he injured his back on the job in 1968, and this and 
other post-service injuries injury appear to account for the 
current back and leg complaints.  

Service connection for these symptoms was denied by the RO in 
September 2002, in essence based on the medical history of 
post-service injuries.  To the Board's knowledge, the veteran 
has not appealed that decision.    

The Board believes that the present appeal does not encompass 
the matter of the veteran's back and leg disabilities.  That 
is, there is no evidence of record which indicates that any 
back and leg pathology is part and parcel of the service-
connected absent left kidney and should be rated as such, or 
that separate ratings may be assigned therefor under Esteban.  
The veteran has raised a direct service connection claim for 
back and lower extremities which was denied by the RO in 
September 2002 and is not on appeal.   

Extraschedular rating

In the Statement of the Case dated July 2000, the RO 
concluded that an extraschedular evaluation was not warranted 
for the veteran's service connected absent left kidney.  
Since this matter has been adjudicated by the RO, the Board 
will consider the provisions of 38 C.F.R. § 3.321(b)(1) 
(2002).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule for rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning, 4 Vet. App. at 229.

The veteran has not indicated, nor has he presented evidence 
to support the premise that his service connected absent left 
kidney results in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  The veteran worked for many years and retired on 
disability in 1980 due to back and left knee disabilities due 
to post-service injury.  There is no evidence that the 
absence of the left kidney caused any interference with his 
employment.  There is also no evidence of recent 
hospitalization that has been medically attributed to the 
absent left kidney.  Indeed, the only recent medical evidence 
of problems arguably related to the absent left kidney is the 
May 2002 treatment for right kidney problems described above; 
that problem is now resoled according to the medical records.  
There is no evidence of an extraordinary clinical picture.  
The Board has been unable to identify any other factor 
consistent with an exceptional or unusual disability picture, 
and the veteran has pointed to none.

The Board notes that a certain degree of occupational 
impairment is contemplated in the 30 percent rating currently 
assigned.  See Van Hoose v. Brown, 4 Vet. App. 361, 363  
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected absent left 
kidney does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002).  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected absent left kidney.  The 
benefit sought on appeal is accordingly denied.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).

Relevant law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2002).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2002).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a) (2002).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2002).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the service-
connected condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating 
does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994).  In evaluating a veteran's employability, 
consideration may be given to his level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or impairment caused by non 
service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19 (2002).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose, 4 Vet. App. 361.

Analysis

The veteran contends, in essence, that his service-connected 
absent left kidney renders him unemployable.

The veteran's only service-connected disability is absent 
left kidney, evaluated as 
30 percent disabling.  The veteran thus fails to satisfy the 
minimum percentage requirements for individual 
unemployability under 38 C.F.R. § 4.16(a).  He does not have 
one service-connected disability evaluated as 60 percent 
disabling or one service-connected disability evaluated as 40 
percent disabling with additional service-connected 
disabilities such that his combined evaluation would equal at 
least 70 percent.

As noted in the law and regulations section above, even if 
the veteran's disability fails to meet the statutory 
requirements, a total rating may be granted on an 
extraschedular basis if it is found that the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.

After reviewing the record, and for reasons discussed 
immediately below, the Board finds that the veteran's 
service-connected disability is not of such severity as to 
render him unable to secure or follow substantially gainful 
employment.

The veteran's service-connected left kidney disability has 
been thoroughly discussed by the Board above.  In essence, 
with the exception of the May 2000 difficulty with  a clot or 
stone in the right kidney, which was treated and resolved, 
there is nothing of record which indicates that the missing 
left kidney caused the veteran any problems.  

Rather, the medical evidence of record, to include 
examinations dated December 1999 and September 2002, has 
consistently shown the veteran's occupational impairment to 
be due to his back and leg disabilities, and not due to his 
absent left kidney.  The December 1999 examination report 
found that the veteran's incapacitating symptoms were 
attributable to nonservice-connected back and leg injuries in 
1975 and 1980, not due to his nephrectomy.  A March 1980 
report from Dr. J.H.M. shows that the veteran would be 
unemployable on the open labor market; however, the veteran's 
absent left kidney is not mentioned in his analysis.  
Similarly, a February 1981 report from Dr. J.H.M. shows that 
the veteran was not employable; however the veteran's absent 
left kidney was not mentioned in either analysis.  Instead, 
the veteran's occupational impairment was attributed to his 
post-service back and leg disorders.  

The Board further notes that SSA disability benefits were 
granted in 1984.  The SSA disability determination does not 
even mention the veteran's absent left kidney as a disabling 
condition, but rather attributes his occupational impairment 
to his back and leg disorders.  

The Board concludes that there is no competent medical 
evidence which demonstrates that the veteran's service-
connected disability, alone, precludes him from securing or 
following substantially gainful employment.  Moreover, as 
discussed above, there is no medical evidence that the 
manifestations of the veteran's service-connected absent left 
kidney result in marked functional impairment or adversely 
affect the veteran's industrial capabilities in a way or to a 
degree other than that addressed by VA's Rating Schedule.  
There is no medical opinion that the veteran is unemployable 
solely due to his service-connected disability.  Nor does the 
evidence show that his absent left kidney has caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. §§ 3.321(b), 4.16(b) (2002).

Based on the medical evidence of record, which fails to 
demonstrate symptoms attributable to his absent left kidney 
so severe as to cause unemployability, the Board finds that 
the preponderance of the evidence is against a total rating 
for compensation based on unemployability.  The benefit 
sought on appeal is accordingly denied.


ORDER

The criteria for a higher disability rating for the veteran's 
absent left kidney not having been shown, the claim of 
entitlement to an increased evaluation is denied.

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disability is denied.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

